 THE KROGER CO.397The Kroger CompanyandTruck Drivers,Chauffeursand Helpers Local Union No. 100 and CentralConference of Teamsters,affiliated with the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.'Case 9-RC-7631October 28, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNUpon petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Mark M. Reynolds, Hearing Officer ofthe National Labor Relations Board. The Petitionerand Employer have filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has dele-gated its powers in connection with this case to athree-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Intervenor2 contends that no question con-cerning representation exists, alleging both an existingcontract and the pendency of an 8(a)(5) proceeding3as barring an election. With regard to the Intervenor'slatter contention, it is sufficient to say that althoughthe Regional Director initially dismissed the petitionherein due to the outstanding 8(a)(5) order, theBoard, on April 13, 1968, reversed the Regional Di-rector's administrative dismissal of the petition anddirected him to issue a prompt notice of hearing, stat-mg "the pending 8(a)(5) finding in 9-CA-3826 in-volving certain unit employees is in the circumstancesof this case not an impediment to an election." Hav-ing previously ruled on this issue, we turn to the ques-tion of contract bar.The Intervenor and Employer were parties to a col-lective-bargaining agreement extending from February22, 1965, to April 6, 1968. On January 23, 1968, Pe-titioner filed a petition in Case 9-RC-7580, whichwas administratively dismissed on February 7, 1968,by the Regional Director on the ground,inter alia,that the petition was untimely filed in view of theaforementioned contract. The Petitioner appealed thedismissal and on March 25, 1968, the Board deniedreview on the ground that the petition was untimelyfiled during the 60-day insulated period preceding theend of the third anniversary of the contract.On February 23, 1968, the Petitioner filed the peti-tion in the instant case. Although this petition wasfiled after the third anniversary of the earlier agree-ment and before the Intervenor and the Employer ex-ecuted a new contract, the Intervenor relying on thedoctrine set forth in theElectric Boat4case, contendsthat no question concerning representation exists. Itargues that from the date of the dismissal of the peti-tion in Case 9-RC-7580, on February 7, 1968, theIntervenor and the Employer were entitled to an addi-tional insulated period of at least 60 days to negotiatea new contract and that this 60-day insulated periodwould extend to and include the execution and effec-tive date of the new contract between the Intervenorand the Employer, which runs from April 7, 1968, toApril 3, 1971.We find that the petition herein, filed after the ex-piration of 3 years from the inception date of the1965 agreement and before the execution of the 1968agreement, was timely and that theElectric Boat doc-trine is inapplicable in the circumstances of this case.The policy enunciated in theElectric Boatcase ap-plies, excepting unusual circumstances, only where anuntimely petition is processed under conditions deny-ing the parties to an existing bargaining relationshipan opportunity to execute a new contract within the60-day period. Accordingly, as the Regional Directordismissed the untimely petition administrativelyabout 15 days before expiration of that period, andsince there is no showing that an additional insulatedperiod may be justified on any other grounds, we findthat the April 7, 1968, agreement between the Em-ployer and the Intervenor is no bar to an electionherein.4.We find that the following employees of theEmployer, constitute a unit appropriate for thetName appears as corrected at the hearing.in the employees sought.2Milk and Ice Cream Drivers and Dairy Employees of Greater Cin-3 165 NLRB No. 131,Case 9-CA-3826.cinnati and Vicinity, Local98, AFL-CIO, herein called Intervenor,was4 Electric Boat Division,General Dynamics Corp., 158 NLRB 956.permitted to intervene at the hearing on the basis of its contract interest173 NLRB No. 60 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining within the meaning ofclerical employees, professional employees, guardsand supervisors as defined in the Act, and all otherAll production employees employed by the Em-employees.ployer at 11801 Chesterdale, Cincinnati, Ohio, in-cluding laboratory technicians5 but excluding[Text Direction of Election omitted from publica-truck drivers, dairy maintenance employees, officetion.]5 Petitioner and Employer would exclude,and Intervenor wouldinclude,five laboratory employees.The record indicates that the labora-tory employees do routine testing which requires their presence almostconstantly in the dairy production area in order to obtain samples andthat their function is generally supportive of the employer'smanufac-turing operation It also appears that both the laboratory and produc-lion employees are hourly paid employees,punch a time clock and havecommon bulletin boards.The record further indicates that productionemployees routinely do testing,including some of the same tests as lab-oratory employees,and that they are occasionally subject to commonsupervision with laboratory technicians.On the basis of the foregoing,and without passing on whether the laboratory assistants are technicalemployees we conclude that they have a sufficient community of inter-estwith production workers to warrant their inclusion in the appropri-ate bargaining unit.6 An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the Regional Di-rector for Region 9 within 7 days after the date of this Decision and Di-rection of Election The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circum-stancesFailure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.ExcelsiorUnderwear Inc,156 NLRB 1236.